                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:13-CR-00053-KDB-DCK-1
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 STONEY SHEW                                )
                                            )

         THIS MATTER is before the Court on Defendant Stoney Shew’s pro se

Emergency COVID-19 Motion for Reduction in Sentence and home confinement

pursuant to 18 U.S.C. § 3582(c)(1)(A), the First Step Act of 2018, the Coronavirus Aid,

Relief, and Economic Security (CARES) Act of 2020, and a request for appointment

of counsel. (Doc. No. 490). Having carefully reviewed the Defendant’s motion and all

other relevant portions of the record, the Court will deny the motion without prejudice

to a renewed motion properly supported by evidence.

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which previously

only allowed a court to reduce a term of imprisonment on motion of the Director of

Prisons (BOP). Now a court may entertain a motion filed by a defendant: (1) after

full exhaustion of all administrative rights to appeal a failure of the BOP to bring a

motion on his behalf; or (2) after lapse of 30 days from the receipt of such a request

by the warden of his facility, whichever is less.

         Defendant filed a request for compassionate release with the warden on

August 4, 2020, (Doc. No. 490, at 43-44), and submitted this current motion to the

Court on September 15, 2020, stating that he received no response from the warden.




     Case 5:13-cr-00053-KDB-DCK Document 491 Filed 09/17/20 Page 1 of 4
Thereby a lapse of 30 days has occurred. However, the Defendant fails to state any

underlying medical conditions in support of his motion for a reduced sentence. The

Court acknowledges that Defendant is confined at FMC Butner, which is a medical

center. However, Defendant does not allege that he suffers from any medical

conditions in his motion and there is no indication that he suffers from any medical

conditions (other than substance abuse) in the Presentence Report from April 2015.

(Doc. No.383, ¶¶ 75, 77).

       In response to the COVID-19 pandemic, the President signed the CARES Act

into law on March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2)

of the Act gives the Director of the BOP authority to lengthen the maximum amount

of time a prisoner may be placed in home confinement under 18 U.S.C. § 3624(c)(2)

during the covered emergency period, if the Attorney General finds that emergency

conditions will materially affect the functioning of the BOP. On April 3, 2020, the

Attorney General issued a memorandum to the Director of the BOP making that

finding and directing the immediate processing of suitable candidates for home

confinement.    However, nothing in the CARES Act gives the Court a role in

determining those candidates. See United States v. Caudle, 740 F. App’x 364, 365

(4th Cir. 2018) (district court lacks authority to govern designation of prisoners under

§ 3624(c)(2).

       Defendant asks the Court to appoint him counsel to assist him with his request

for a compassionate release. However, “a criminal defendant has no right to counsel

beyond his first appeal.” United States v. Legree, 205 F.3d 724, 730 (4th Cir. 2000)




     Case 5:13-cr-00053-KDB-DCK Document 491 Filed 09/17/20 Page 2 of 4
(quoting Coleman v. Thompson, 501 U.S. 722, 756 (1991).          “Though in some

exceptional cases due process does mandate the appointment of counsel for certain

postconviction proceedings,” the defendant has not presented a showing of such

exceptional circumstances in this case. Legree, 205 F.3d at 730 (internal citation

omitted. The Court finds that the interests of justice do not require appointment of

counsel to assist the defendant at this time.

      Defendant contends that the Eighth Amendment’s prohibition against cruel

and unusual punishment supports his motion. But Eighth Amendment protections

and standards are not applicable to the compassionate release analysis under Section

3582(c). See United States v. Butler, No. 16-54-RGA, 2020 WL 3207591, at *3 (D. Del.

June 15, 2020) (stating that defendant’s contention that BOP officials have

mishandled the COVID-19 crisis and are violating the inmates’ Eighth Amendment

rights does not provide a basis for compassionate release); United States v. Statom,

No. 08-20669, 2020 WL 261156, at *3 (E.D. Mich. May 21, 2020); United States v.

Rodriguez-Collazo, No. 14-CR-00387, 2020 WL 2126756, at *3 (E.D. Pa. May 4, 2020)

(“Defendant contends that the current conditions at Elkton FCI violate his Fifth and

Eighth Amendment rights. However, these claims—which the Court construes as

challenging the execution of his sentence at Elkton FCI—are not properly brought in

a motion for compassionate release[.]”); United States v. Numann, No. 3:16-CR-

00025-TMB, 2020 WL 1977117, at *4 (D. Alaska Apr. 24, 2020) (explaining that

“claims relating to the manner and conditions of confinement . . . are not properly

brought in a motion for compassionate release”).




     Case 5:13-cr-00053-KDB-DCK Document 491 Filed 09/17/20 Page 3 of 4
           To the extent that Defendant wishes to raise a claim that prison officials’

deliberate indifference to his medical needs has resulted in an independent violation

of his Eighth Amendment rights, he would need to do so in a lawsuit brought

pursuant to Bivens v. Six Unknown Named Federal Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971), not in a compassionate release motion. A civil rights

action under Bivens will not result in Defendant’s immediate release, but rather is a

private action for damages against federal officials alleged to have violated a citizen’s

constitutional rights. Therefore, to the extent Defendant is challenging the execution

of his confinement and seeks immediate release from custody due to alleged Eighth

Amendment violations, he should file a petition seeking habeas corpus relief under §

2241. That petition must be filed in the district of confinement. See generally United

States v. Little, 392 F.3d 671, 679 (4th Cir. 2004) (holding that the district court in

which the defendant filed his § 2241 was not the proper venue because it was not the

district of confinement).1

           IT IS, THEREFORE, ORDERED, that the Defendant’s pro se Emergency

COVID-19 Motion for Reduction in Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A),

(Doc. No. 490), is DENIED without prejudice to a renewed motion properly supported

by evidence.

                                                    Signed: September 17, 2020
           SO ORDERED.




1
    Defendant is confined at FMC Butner, which is located in the Eastern District of North Carolina.



         Case 5:13-cr-00053-KDB-DCK Document 491 Filed 09/17/20 Page 4 of 4
